Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the inner case having an inlet” in line 10.
Examiner has consulted the Applicant’s Specification and find no disclosure therein that evinces possession of “inlet.”
Claims 2, 4-7 and 10-11 depends on claim 1; and hence are also rejected.
Claim Interpretation
The phrase of “the smooth surface having a surface roughness obtained when a resin is molded”, which are directed to method of making said surface roughness, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
In addition, the phrase of “smooth surface” would be an inherent or obvious that in manufacturing of the resin and will have a relative smooth surface and surface roughness, in which is an intrinsic factor of surface of the resin material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 3078650; hereinafter Anderson) in view of Bortnik et al (US 20050211619; hereinafter Bortnik) or Gembolis et al (US 6099726; hereinafter Gembolis).
As regarding claim 1, Anderson discloses the claimed invention for a cyclone air cleaner (col 4 ln 19-26 and col 5 ln 19-21) comprising: a cleaner unit having a cylindrical shape (fig. 1); a cylindrical cleaner case (11 of fig. 1) that accommodates the cleaner unit therein, the cleaner case having an inlet (23); and a swirling passage (13) defined between the cleaner unit and the cleaner case, wherein outside air, introduced via the inlet, is caused to swirl in the swirling passage around an outer periphery of the cleaner unit and to be introduced through the cleaner unit into a hollow part defined inside the cleaner unit so as to remove dust, wherein the cleaner unit comprises a filter paper (2 and col 2 ln 21) which filtrates the air; a wire mesh (10) that is disposed on an outer periphery of the filter paper (figs. 1 and 3) and holds the filter paper.  
Anderson does not disclose a resin net covering an outer surface of the wire mesh and having openings, the resin net having a smooth surface such that the dust flows over the surface of the resin net, the smooth surface having a surface roughness obtained when a resin is molded.  Bortnik or Gembolis teaches a resin net covering an outer surface of the wire mesh and having openings ([0021] and [0070]) or (Gembolis – col 4 ln 1-5), the resin net having a smooth surface such that the dust flows over the surface of the resin net, the smooth surface having a surface roughness obtained when a resin is molded.
As regarding claim 2, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention except for wherein each of the openings has corner parts each forming a curved surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each of the openings has corner parts each forming a curved surface in order to enhance filtration performance, since it held that the shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.  Where patentability is said to be based upon particular chosen shape (curved corner) or upon another variable recited in the claim, the applicant must show that the chosen shape (curved corner) are critical and unexpected results.
As regarding claim 4, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the filter paper includes bent filter paper (col 2 ln 15-21).
As regarding claim 5, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the swirling passage has a larger cross-sectional area than a cross-sectional area of a filter part of the filter paper (fig. 1).
As regarding claim 6, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the resin net includes linear members that linearly extend and intersect with each other in a lattice manner (lattice has screen or mesh has lattice pattern), wherein the openings are surrounded by liner members, and wherein an outer periphery part of the resin net is formed by the linear members.
Anderson as modified does not disclose the mesh openings are surrounded by the linear members.  The shape (square or rectangular opening would have linear members) of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
As regarding claim 7, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention except for wherein each of the openings of the resin net has a width dimension d1 from 1.0 to 1.5 mm and a height dimension d2 from 1.0 to 1.8 mm, a line width W of each of the linear members is set within a range of 0.2 to 0.8 mm, and the resin net has an aperture ratio of 40 to 60%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each of the openings of the resin net has a width dimension d1 from 1.0 to 1.5 mm and a height dimension d2 from 1.0 to 1.8 mm, a line width W of each of the linear members is set within a range of 0.2 to 0.8 mm, and the resin net has an aperture ratio of 40 to 60% in order to enhance filter efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Where patentability is said to be based upon particular chosen width, height, line width, aperture ratio or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical and unexpected results.
As regarding claim 10, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the resin net forms an outermost layer (Bortnik - 70 of fig. 3) of the cleaner unit.
As regarding claim 11, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the resin net is disposed along an outer periphery (Bortnik - 70 of fig. 3) of the cleaner unit.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7 and 10-11 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773